DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 is amended
Claim 11 is cancelled

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 7-10, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20180137965 A1).
Regarding Claim 1:
Lee teaches that a coil component comprising: 
a body (50, Fig. 2; para 0029) comprising magnetic metal powder particles (51-52; para 0027-29) and an 5insulating resin; 
a coil portion (42, 44; Fig. 2) embedded in the body; and 
first and second external electrodes (left and right side 80) respectively 
disposed on the body to be spaced apart from each other and respectively connected to both end portions of the coil portion, 
10wherein a magnetic metal powder (51, Fig. 2-4; para 0056) particle exposed from a surface of the body, among the magnetic metal powder particles, 
has a plating prevention film (60, Fig. 2; para 0024) disposed on at least a portion 
of a surface thereof and containing an oxide of the exposed magnetic metal powder particle.  

Regarding Claim 2:
As applied to claim 1, Lee teaches that the plating prevention film has a crack (i.e. uneven region create crack on the element 60 in Fig, 4; see para 0064).
Regarding Claim 7:
As applied to claim 1, Lee teaches that wherein a thickness of the plating prevention film is 3 nm or more and 20 um (see para 0070) or less .

Regarding Claim 8:
As applied to claim 1, Lee teaches that the plating prevention film (60) is discontinuously (see para 0079) distributed along the surface of the body

Regarding Claim 9:
As applied to claim 1, Lee teaches that at least a portion of the magnetic metal powder particles (51, Fig. 4), covered with the insulating resin and not exposed from the  surface of the body, has the plating prevention film on at least a portion of a surface of the at least a portion of the magnetic metal powder particles (not expressly labeled; construed from Fig. 4 and Fig. 1) .

Regarding Claim 10:
As applied to claim 1, Lee teaches that each of the first and second external electrodes comprises: a first metal layer (81, Fig. 2; para 0041) disposed on the surface of the body; and a plating layer (82, para 0040) disposed on the first metal layer.  

Regarding Claim 17:
As applied to claim 14, Lee teaches that the plating prevention film (60) includes an oxide (see para 0074-0075) of a metal magnetic component constituting the magnetic metal powder particles.

Regarding Claim 13:
As applied to claim 1, Lee teaches that the plating prevention film covers only a portion of the magnetic metal powder particle (construed from Fig. 4).

Regarding Claim 14:
Lee teaches that a coil component comprising: 
a body (50, Fig. 2; para 0029) comprising magnetic metal powder particles (51-52; para 0027-29) and an 5insulating resin; 
a coil portion (42, 44; Fig. 2) embedded in the body; and 
first and second external electrodes (left and right side 80) respectively 
disposed on the body to be spaced apart from each other and respectively connected to both end portions of the coil portion, 
wherein an oxide film (60, Fig. 2; para 0024) is at least partially embedded in 
the body (construe from Fig. 4) and covers only a portion of the magnetic metal powder particle.  

Regarding Claim 15:
As applied to claim 14, Lee teaches that the oxide film has a crack (i.e. uneven region create crack on the element 60 in Fig, 4; see para 0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ogawa et al. (US 20120274429 A1).
Regarding Claim 4:
As applied to claim 1, Lee does not teach that the insulating resin has a void.
However, Ogawa teaches that the insulating resin has a void (VD, Fig.2; para 0061).	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee in view of Ogawa to have the insulating resin has a void to prevent cracks from generating in the magnetic sheath (see para 0082).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mimura et al. (US 20160035476 A1).
Regarding Claim 6:
As applied to claim 1, Lee does not teach that the exposed magnetic metal powder particle has a cut surface, wherein the plating prevention film is disposed on at 
least a portion of the cut surface.
	However, Mimura teaches that the exposed magnetic metal powder particle   (16, Fig. 4; para 0049) has a cut surface, wherein the plating prevention film (32A) is disposed on at least a portion of the cut surface (construed from Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee in view of Mimura to have the exposed magnetic metal powder particle has a cut surface, wherein the plating prevention film is disposed on at least a portion of the cut surface so that direct-mounted terminal electrodes offering high mounting strength can be obtained (see para 0049).

Regarding Claim 18:
As applied to claim 14, Lee does not teach that the oxide film covers a flat surface of the magnetic metal powder particle.
	However, Mimura teaches that the oxide film covers (32A, fig. 4; para 0046-0048) a flat surface of the magnetic metal powder particle (16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee in view of Mimura to have the oxide film covers a flat surface of the magnetic metal powder particle so that direct-mounted terminal electrodes offering high mounting strength can be obtained  (see para 0049).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nishio et al. (US 20150287507 A1).
Regarding Claim 4:
As applied to claim 1, Lee does not teach that the insulating resin has a void having a volume smaller than that of the magnetic metal powder particle.
	Nishio teaches that the insulating resin has a void (14, Fig. 3; para 0041) having a volume smaller than that of the magnetic metal powder particle (12A; construed from Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee in view of Nishio to have the insulating resin has a void having a volume smaller than that of the magnetic metal powder particle  so that it is excellent in mechanical strength and magnetic loss.  (see para 0026).

Allowable Subject Matter
Claims 3, 5, 12, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, a concentration of oxygen ions in the plating prevention film
decreases toward a center of the exposed magnetic metal powder particle.
Claim 5 recites, the magnetic metal powder particles comprise a first powder 
particle, and a second powder particle having a particle diameter smaller than a particle diameter of the first powder particle, wherein a volume of the void corresponds to a volume of the second powder particle.
	Claim 12 recites,  a thickness of the plating prevention film decreases in a direction from the surface to an inner portion of the body.
	Claim 19 recites,  a thickness of the oxide film decreases in a direction from the surface to an inner portion of the body.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicants argue (page 6), “the surface protection layer 60 of Lee, containing the same thermosetting resin as the thermosetting resin contained in the body 50, is not a layer containing an oxide of the exposed magnetic metal powder particle. The Examiner respectfully disagrees. The claim merely recites “a plating prevention film disposed on at least a portion of a surface and containing an oxide film”  While the recitation of  “a plating prevention film” requires an oxide element, the claim does not further limit the “oxide film” such that oxide is formed by oxidizing the magnetic metal powder particles and by the acid. On the other hand, Lee disclosed in para 0074-0075 that layer 60 may further contain an insulation filler and the insulation filler may be any one or more selected from the group consisting of silica (SiO2), titanium dioxide (TiO2).  Based on the above analysis, when reading the claims in light of Applicant’s specification, given the broadest reasonable interpretation (BRI) of the claim interpretation, Examiner believes that Lee reads on the claim 1 limitation.
Applicants argue (page 7), ““the surface protection layer 60 maybe formed on the surface of the body 50” (paragraph [0048]), … and, which is at least partially embedded in the body and covers only a portion of the magnetic metal powder particle.”
The Examiner respectfully disagrees. First of all, “embedded” has no special definition in specs. Second, it is noted that [see the link, https://www.dictionary.com/browse/embedded] one of the synonyms of “embedded” is “installed”. Therefore, with broadest reasonable claim interpretation, Lee clearly shows in Drawing: 3 that  protection layer 60 partially installed in the body. 


    PNG
    media_image1.png
    276
    501
    media_image1.png
    Greyscale


Drawing: 3, an annotated version of Fig. 4

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837